MEMORANDUM DECISION                                                                    FILED
                                                                                 Jul 19 2018, 7:54 am

Pursuant to Ind. Appellate Rule 65(D), this                                            CLERK
Memorandum Decision shall not be regarded as                                     Indiana Supreme Court
                                                                                    Court of Appeals
precedent or cited before any court except for the                                    and Tax Court

purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                        Curtis T. Hill, Jr.
Montgomery Law Office                                     Attorney General of Indiana
Lafayette, Indiana
                                                          Ellen H. Meilaender
                                                          Supervising Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

James Tran,                                               July 19, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          79A04-1706-CR-1310
         v.                                               Appeal from the Tippecanoe Circuit
                                                          Court
State of Indiana,
                                                          The Honorable Thomas H. Busch,
Appellee-Plaintiff.                                       Judge

                                                          Trial Court Cause No.
                                                          79C01-1606-FA-4



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018              Page 1 of 7
                                           Statement of the Case
[1]   James Tran appeals his convictions of nine counts of child molesting, all as
                               1                                                             2
      Class A felonies, and one count of child molesting, as a Class C felony. We

      affirm.


                                                     Issue
[2]   Tran presents one issue for our review, which we restate as: whether the trial

      court erred by admitting into evidence certain text messages from his wife’s

      phone.


                                   Facts and Procedural History
[3]   James Tran was charged with ten counts of child molesting for the molestation

      of three of his adopted daughters. At his trial on these charges, text messages

      from the cell phone belonging to his wife were admitted over his objection. A

      jury found Tran guilty as charged. The trial court imposed an aggregate sixty-

      four-year sentence. This appeal ensued.


                                          Discussion and Decision
[4]   Tran contends at his trial the trial court erroneously admitted Exhibits 36

      through 74, which contain text messages from the phone of his wife, Lori. Tran




      1
          Ind. Code § 35-42-4-3 (1998), (2007).
      2
          Ind. Code § 35-42-4-3 (2007).


      Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 2 of 7
      objected to the admission of these exhibits at trial, but the trial court admitted

      them over his objection.


[5]   The trial court is afforded broad discretion in ruling on the admissibility of

      evidence, and we will reverse its ruling only upon a showing of an abuse of that

      discretion. Paul v. State, 971 N.E.2d 172, 175 (Ind. Ct. App. 2012). An abuse

      of discretion occurs when a decision is clearly against the logic and effect of the

      facts and circumstances before the court. Id.


[6]   The text exchanges involved in this case begin on June 11, 2016 and continue

      to June 15, 2016. From June 11 to June 13 the messages contain statements

      such as “I’m fighting this to the end,” “one person can rip this family apart,”

      “sweetheart,” and “love you,” as well as discussions of cancelling vacations,

      needing to obtain extra money, and hiring an attorney. Ex. 36, 37, 38; see also

      generally Ex. 36-57.


[7]   However, the tone of the messages changes commencing the afternoon of June

      13. Tran texted about getting money for Lori from his 401K, and Lori stated

      that she is now “a single mom” and discussed the overwhelming tasks of

      rebuilding her and the kids’ lives, having to find a job with good insurance, and

      selling Tran’s guns and belongings and their house. Ex. 57, 60, 73, 63, 58, 65-

      66. Lori also mentions moving to South Carolina, and, in response, Tran

      agrees it would be best for her to go to South Carolina to be “with our

      grandkids.” Ex. 61 (emphasis added). In the exchange, Tran also asks Lori if

      she thinks S.T. would drop the charges against him. Ex. 68. During the


      Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 3 of 7
      exchange, Tran stated, “Looks like I’m on my own in this” to which Lori

      responded, “You’re on your own?.what the heck do you think I’m not on my

      own…no job no insurance bills out the butt, my family ripped apart and now

      no husband who I trusted and adored for 29 years.” Ex. 69.


[8]   In particular, Tran asserts that Exhibits 36 through 74 should not have been

      admitted because the text messages were not properly authenticated as having

      been written by him. In order to lay a foundation for the admission of

      evidence, the proponent of the evidence must show that it has been

      authenticated. Hape v. State, 903 N.E.2d 977, 989 (Ind. Ct. App. 2009), trans.

      denied. This authentication requirement has been found to apply to the

      substantive content of text messages. See id. at 990-91. To satisfy the

      authentication requirement, the proponent must produce evidence sufficient to

      support a finding that the item is what its proponent claims. See Ind. Evidence

      Rule 901(a). Absolute proof of authenticity is not required; rather, the

      proponent of the evidence need only establish a reasonable probability that the

      item is what it is claimed to be. Pavlovich v. State, 6 N.E.3d 969, 976 (Ind. Ct.

      App. 2014), trans. denied. Once this reasonable probability is shown, any

      inconclusiveness regarding the item’s connection to the events at issue goes to

      the item’s weight, not its admissibility. Id.


[9]   Evidence Rule 901(b) provides a non-exhaustive list of examples of evidence

      that satisfy the authentication requirement, including testimony, by a witness

      with knowledge, that an item is what it is claimed to be. Evid. R. 901(b)(1).

      Another example is evidence of the appearance, contents, substance, internal

      Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 4 of 7
       patterns, or other distinctive characteristics of the item, together with the

       surrounding circumstances. Evid. R. 901(b)(4).


[10]   At trial, Lori identified Exhibits 36 through 74 as comprising text messages

       between herself and Tran. Tr. Vol. 3, pp. 52, 80. She explained that she had

       allowed the State to photograph the text messages contained on her phone and

       that the exhibits were the resulting pictures. Id. at 53, 80. Lori testified that she

       and Tran had been married for twenty-nine years, that Tran is and always had

       been identified in the contacts of her phone as “James Tran” along with his

       photograph, and that she texted him “all of the time” using that contact. Id. at

       63, 57-58, 88. Additionally, Lori testified that, based upon the contents of the

       messages discussing family matters that were occurring at the time, she knew

       the messages were from Tran. Id. at 60-61. Lori also testified to the events

       leading up to the text messages, stating that their adopted daughter, S.T., was

       kicked out of the house in late March/early April 2016 for her bad attitude and

       that Lori subsequently received a call from the Department of Child Services on

       or about June 5, 2016. Id. at pp. 71-75.


[11]   Lori explained that, due to the situation, Tran had moved out of their house on

       June 10, 2016 and was staying nearby at her mother’s house. Id. at 81. In

       addition, she explained that neither she nor Tran believed S.T. was being

       truthful and that they were very upset with her for making the allegations

       against Tran. Id. at 77. At that point in time, Tran was denying any

       wrongdoing, Lori was supporting him in his denial, and they were planning to

       have Lori retain an attorney to represent Tran. Id. at 80, 82.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 5 of 7
[12]   Lori further testified that circumstances changed on June 13, the day she was

       supposed to retain the attorney. Id. at 81-82. Prior to meeting with the

       attorney, she spoke on the phone with Tran and told him he “better be telling

       me the truth, I’m getting ready to go down there and fight for [him] the biggest

       fight of our life and I don’t want to be made a fool out of.” Id. at 82-83. Tran

       then told her that “he had done some things to the girls,” and he admitted

       touching S.T. as well. Id. at 83. Lori questioned their other two adopted

       daughters who acknowledged that Tran had molested them, after which Lori

       told Tran she would not use their money to pay for the attorney. Id. at 86. She

       also testified that Tran took two distributions from his 401K account to help

       with expenses. Id. at 89.


[13]   Based on the foregoing, we conclude the State established a reasonable

       probability that the text messages were between Lori and Tran. Both Lori’s

       testimony to the fact that the text exchanges were between her and Tran and

       her testimony of the distinctive characteristics of the messages connecting them

       to Tran were more than sufficient to authenticate the text messages as being

       authored by Tran.


                                                Conclusion
[14]   Thus, the trial court did not abuse its discretion by admitting Exhibits 36

       through 74 into evidence at trial.


[15]   Affirmed.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 6 of 7
Najam, J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A04-1706-CR-1310 | July 19, 2018   Page 7 of 7